Exhibit 10.5
December 19, 2008
[Name]
Safety National Casualty Corporation
1832 Schuetz Road
St. Louis, Missouri 63146
Re: Amendment of Stock Option Award Agreement
Dear [Name]:
     This will confirm that, pursuant to action taken by the Compensation
Committee (the “Committee”) of the Board of Directors of Delphi Financial Group,
Inc. (“Delphi”), the Stock Option Award Agreement dated February 21, 2008 (the
“Award Agreement”), pursuant to which you were granted options to purchase up to
225,000 shares of Delphi’s Class A Common Stock pursuant to Delphi’s 2003
Employee Long-Term Incentive and Share Award Plan (the “Plan”), has been amended
as provided herein. Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Award Agreement.
     Specifically, subparagraphs (a) and (b) of the second paragraph of the
Award Agreement, which relate to the conditions to the Options becoming
exercisable, have been deleted in their entirety and replaced with the
following:
     “(a) If SIG’s aggregate Pre-Tax Operating Income (as such term is defined
in Exhibit A hereto) for the period consisting of Delphi’s 2008, 2009 and 2010
fiscal years is at least $460,657,000, 135,000 Options shall become exercisable.
Alternatively, if SIG’s aggregate Pre-Tax Operating Income for such period does
not reach $460,657,000, but is greater than $427,648,000, a reduced number of
the Options shall become exercisable, such number to be determined by
interpolating between zero and 135,000 in relation to the point at which the
Pre-Tax Operating Income amount falls in the range between $427,648,000 and
$460,657,000 and rounding the number obtained to the nearest whole number. For
example, if SIG’s aggregate Pre-Tax Operating Income for such period were
exactly $444,152,150, 67,500 Options would become exercisable.

 



--------------------------------------------------------------------------------



 



[Name]
December 19, 2008
Page 2
     (b) If SIG’s aggregate Pre-Tax Operating Income for the period consisting
of Delphi’s 2008, 2009, 2010, 2011 and 2012 fiscal years is at least
$880,732,000, 225,000 Options, less the number of Options, if any, as shall
previously have become exercisable pursuant to the preceding clause (a) (the
“Previously Vested Options”), shall become exercisable. Alternatively, if SIG’s
aggregate Pre-Tax Operating Income for such period does not reach $880,732,000,
but is greater than $784,745,000, a reduced number of the Options shall become
exercisable, such number to be determined by interpolating between zero and
225,000 in relation to the point at which the Pre-Tax Operating Income amount
falls in the range between $784,745,000 and $880,732,000, rounding the number
obtained to the nearest whole number, and subtracting from such number the
number of the Previously Vested Options, if any. For example, if SIG’s aggregate
Pre-Tax Operating Income for such period was $832,738,500, and the number of the
Previously Vested Options was 50,000, 62,500 Options would become exercisable.
If, in such example, there were no Previously Vested Options, 112,500 Options
would become exercisable.”
     In addition, the fourth and fifth sentences of the first paragraph of the
“General” section of Exhibit A to the Award Agreement are hereby deleted in
their entirety and replaced with the following:
“The items referenced in the preceding sentence shall be referred to
collectively herein as “Excluded Items.” The determination of Pre-Tax Operating
Income for each year will be made by Delphi annually within 65 days of the end
of such year.”
     Finally, it is hereby confirmed that the term “Options,” as utilized in
Section 5.4 of the Employment Agreement, shall refer to the Options which are
the subject of the Award Agreement.
     Except as provided above, the Award Agreement shall remain in full force
and effect according to its terms.

 



--------------------------------------------------------------------------------



 



[Name]
December 19, 2008
Page 3
     If you are in agreement with and accept the terms and conditions of this
Amendment, please confirm such agreement and acceptance by executing and dating
both counterparts of this Amendment and returning one fully executed counterpart
to me. The other counterpart should be retained for your files.

            Very truly yours,
      /s/ CHAD W. COULTER       Chad W. Coulter      Senior Vice President,
Secretary
and General Counsel     

Agreed to and accepted:

                 
 
      Date:        
 
         
 
   
[Name]
               

 